  Iris R. Kokish, Esq.
  5757 Wilshire Blvd., 7th Fl.
  Los Angeles, CA 90036
  (323)549-6084


                                          UNITED STATES DISTRICT COURT
                                         CENTRAL DISTRICT OF CALIFORNIA

                                                                                     CASE NUMBER
  Screen Actors Guild – American Federation of Television
  and Radio Artists, as successor-in-interest to Screen                              2:19-cv-3730-AB(ASx)
  Actors Guild, Inc.
                                                                 (PROPOSED) ORDER TO APPEAR FOR
                                                  Plaintiff(s)   EXAMINATION OF
                             v.                                   JUDGMENT DEBTOR or  THIRD PERSON RE:
  Oscar Gold Productions, Inc.
                                                  Defendant              ENFORCEMENT OF JUDGMENT
  (s)                                                                    ATTACHMENT(Third Person)


The Court, having considered the Application for Appearance and Examination Re: Enforcement of Judgment/Attachment,
hereby ORDERS the Application be     X GRANTED  DENIED.

TO: Oscar Gold Productions, Inc.
              (Name of Person Ordered to Appear)

YOU ARE ORDERED TO APPEAR personally before the Honorable Alka Sagar, United States Magistrate Judge, to:

                furnish information to aid in enforcement of a money judgment against you.
                answer concerning property of the judgment debtor in your possession or control or concerning a debt you
                 owe the judgment debtor.
                answer concerning property of the defendant in your possession or control concerning a debt you owe the
                 defendant that is subject to attachment.
                furnish information to aid in enforcement of a money judgment against the judgment debtor.
                furnish information to aid in enforcement of a right to attach order against the defendant.

 Date of appearance:       February 13, 2020      Courtroom:      540      Time:    10:00 a.m.

 Location of Appearance:           First Street Courthouse, 350 West 1st Street, Los Angeles, CA
                                   Roybal Courthouse, 255 E. Temple Street, Los Angeles, CA
                                   Santa Ana Courthouse, 411 W. Fourth Street, Santa Ana, CA
                                   Riverside Courthouse, 3470 Twelfth Street, Riverside, CA

This Order may be served by a Marshal, sheriff, registered process server, or the following, specially appointed
person:
                  (Name of Appointed Process Server)

Date: December 18, 2019                                                         /s/
                                                                         Honorable Alka Sagar
                                                                         United States Magistrate Judge




                                  ORDER ON APPLICATION FOR APPEARANCE AND EXAMINATION
CV-4P ORDER (05/18)                            (Enforcement of Judgment/Attachment)                      Page 1 of 2
               APPEARANCE OF JUDGMENT DEBTOR (ENFORCEMENT OF JUDGMENT)

 NOTICE TO JUDGMENT DEBTOR: If you fail to appear at the time and place specified in this order, you
 may be subject to arrest and punishment for contempt of court and the court may make an order requiring you to
 pay the reasonable attorney fees incurred by the judgment creditor in this proceeding.


                             APPEARANCE OF A THIRD PERSON
                (ENFORCEMENT OF JUDGMENT - CALIFORNIA C.C.P. SECTION 708.120)

 (1) NOTICE TO PERSON SERVED: If you fail to appear at the time and place specified in this order, you
 may be subject to arrest and punishment for contempt of court and the court may make an order requiring you to
 pay the reasonable attorney fees incurred by the judgment creditor in this proceeding.

 (2) NOTICE TO JUDGMENT DEBTOR: The person in whose favor the judgment was entered in this action
 claims that the person to be examined pursuant to this order has possession or control of property which is yours
 or owes you a debt. This property or debt is as follows (Clearly describe the property or debt. Print or type the
 description. Use an additional sheet of paper, if necessary.):




 If you claim that all or any portion of this property or debt is exempt from enforcement of the money judgment,
 you MUST file your exemption claim in writing with the court and have a copy personally served on the
 judgment creditor not later than three (3) days before the date set for the examination.

 You MUST appear at the time and place set for the examination to establish your claim of exemption or your
 exemption may be waived.



  APPEARANCE OF A THIRD PERSON (ATTACHMENT - CALIFORNIA C.C.P. SECTION 491.110)

 NOTICE TO PERSON SERVED: If you fail to appear at the time and place specified in this order, you may
 be subject to arrest and punishment for contempt of court and the court may make an order requiring you to pay
 the reasonable attorney fees incurred by the plaintiff in this proceeding.


                              APPEARANCE OF A CORPORATION, PARTNERSHIP,
                              ASSOCIATION, TRUST, OR OTHER ORGANIZATION

 It is your duty to designate one or more of the following to appear and be examined: officers, directors, managing
 agents, or other persons who are familiar with your property and debts.




                               ORDER ON APPLICATION FOR APPEARANCE AND EXAMINATION
CV-4P ORDER (05/18)                         (Enforcement of Judgment/Attachment)                     Page 2 of 2
